Citation Nr: 0117455	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-21 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for post gastrectomy 
syndrome, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
September 1964, and from October 1964 to March 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 

A statement from the veteran's representative dated in 
November 1999 indicated that the veteran wanted a hearing 
before a hearing officer at the RO.  A January 2000 note from 
the veteran's representative indicates that the veteran 
wished to cancel the hearing request.  Accordingly, the 
veteran's claim is now ready for consideration by the Board.

 
FINDING OF FACT

The appellant has episodes of dizziness, vomiting and 
diarrhea on a daily basis.


CONCLUSION OF LAW

The criteria for a 40 percent rating for post gastrectomy 
syndrome have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.114 Diagnostic Code 7308 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The record 
includes a VA examination report, which the Board finds to be 
adequate for rating purposes, as well as VA and private 
outpatient treatment records.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for post gastrectomy 
syndrome.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statement of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to substantiate entitlement to the benefit sought, 
and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation, 
the Board finds no prejudice to the veteran by proceeding 
with appellate review.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected post gastrectomy syndrome at issue.  The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
veteran's service-connected post gastrectomy syndrome, except 
as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service medical records reveal that the veteran 
underwent a vagotomy, antrectomy and a Billroth's I 
anastomosis in February 1976, due to incapacitating attacks 
of peptic ulcer disease.  

By rating action in April 1977, the veteran was granted 
service connection and a 20 percent rating for residuals of a 
gastrectomy.  That rating has been continued to date.  The 
veteran submitted a reopened claim for an increased rating 
for post gastrectomy syndrome in October 1998.  He asserts 
that he is entitled to at least a 40 percent rating for post 
gastrectomy syndrome.

VA outpatient treatment records dated from November 1997 
reveal that, when seen in July 1998, the veteran complained 
of worsening stomach pain for two weeks.  The veteran stated 
that he had increased pain and vomiting after eating, for 
about a week.  Review of hemoccults was negative.  The 
veteran was given an upper GI series.  The impression was 
abnormal decreased gastric transit time, which did not allow 
optimal visualization.  Rigidity of the gastric antrum was 
suspected, which was described as possibly due to an 
underlying infiltrative process, such as neoplasm, or simply 
due to incomplete distention.  The veteran was also noted to 
have slight prominence of the duodenal bulb and loops of the 
small bowel, which might be due to rapid gastric emptying.

The veteran was given a VA esophagogastroduodenoscopy in 
September 1998.  The distal portions of the stomach appeared 
to be somewhat atrophic.

A May 1998 medical treatment record from Western Plains 
Medical Complex indicates that the veteran weighed 197 and 1/2 
pounds.  An October 1998 record indicates that the veteran 
weighed 212 and 1/2 pounds.  The veteran was admitted overnight 
to Western Plains Medical Complex in May 1999 with early 
small bowel obstruction complaining of abdominal pain, nausea 
and vomiting.  The veteran was treated with an NG tube and D5 
1/2 normal saline and Prilosec.  The following day the veteran 
improved and tolerated ambulation.  His bowels were moving 
well, and he was passing gas.  X-rays were normal.  The 
veteran tolerated his diet and was discharged home, doing 
well.  He had a bowel movement with no pain.  The veteran's 
abdomen was soft and flat.

A VA fee basis medical examination was conducted in September 
1999.  The veteran reported episodes of dumping syndrome one 
to three times a week which included violent diarrhea, 
vomiting, dizziness and sweating.  The veteran stated that he 
had had a 20-pound weight loss in the previous nine months.  
He indicated that his weight went up and down.  He reported 
that his average weight was 200 pounds.  The veteran asserted 
that he had nausea and vomiting approximately three to four 
times a week.  There was nothing specific that caused it to 
occur.  The veteran had some minimal right upper quadrant 
pain.  It was sharp a times.  It happened daily lasting one 
to two hours and was usually mild.  He stated that eating 
brought on pain.  The veteran did not have any constipation.  
He did have some diarrhea which was constant.  In addition to 
his gastrectomy he had had a subtotal colectomy.  The veteran 
reported that he had three or four stools a day, and that was 
every day.  He had never vomited up blood.  He did pass some 
black colored stool approximately three months before.  
Currently, his stool was normal in appearance.  The veteran 
was taking Prevacid one pill daily for his stomach disease.  
The veteran stated that he had taken the medication for 
approximately a year and there had been no change in his 
symptoms.  The veteran reported that he was able to do all 
the activities of daily living.  When he did have episodes of 
vomiting or dizziness he could not operate any equipment.  He 
needed to lay down and rest for approximately two hours.  The 
veteran was a truck driver, so when he got those episodes he 
went to a safe place for the two hours until he felt better.  
The veteran stated that his usual occupation was truck 
driving and he had done that since 1970.  The veteran was 
currently employed.   

On physical examination the veteran was well nourished and 
well developed.  He weighed 200 pounds and there was no sign 
of debility or dehydration.  The veteran's abdomen was soft 
and bowel sounds were present.  There was no stria on the 
abdominal wall.  There was no distention of any veins.  There 
was tenderness in the epigastric region in the abdomen 
described as very minor tenderness.  There was no guarding, 
and no rebound.  There were no ascites.  Post-surgical 
scarring was noted without associated symptomatology.  The 
diagnosis was post gastrectomy.  The examiner noted that the 
veteran seemed to think that he had had only a partial 
gastrectomy, and as he still had some stomach left, it was 
conceded that that was a better term for the diagnosis.  The 
examiner opined the post gastrectomy syndrome seemed to be 
affecting the veteran only in his episodes of dizziness, 
vomiting and diarrhea daily, otherwise he was doing quite 
well.

In a June 2000 statement the veteran contended that the VA 
examination had been incorrect in stating that he had worked 
as a truck driver continuously for 30 years.  The veteran 
stated that he had not worked from September 1982 until 
January 1999, when he began working again.

The schedular criteria for post gastrectomy syndrome provide 
for a maximum 60 percent disability rating for severe 
symptoms associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia; a 40 percent 
disability rating is warranted for moderate, less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss; a 20 percent disability rating is warranted for mild, 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  38 C.F.R. § 4.114 Diagnostic Code 7308.

The current clinical evidence shows that the appellant's post 
gastrectomy syndrome is manifested principally by dizziness, 
vomiting and diarrhea on almost a daily basis.  The Board is 
of the opinion that such daily symptoms may be considered 
moderate in nature and that the service-connected disability 
therefore more nearly meets the requirements for a 40 percent 
rating for post gastrectomy syndrome.  The record shows that 
the veteran went from 212 to 200 pounds between May 1999 and 
September 1999.  However, the veteran has reported that his 
weight fluctuates and the record has shown that the veteran 
usually weighs about 200 pounds.  The record does not 
indicate that the veteran experiences weight loss with 
malnutrition or anemia due to his post gastrectomy syndrome.  
Furthermore, the record does not show that the veteran has 
hypoglycemic symptoms or other severe symptoms.  Accordingly, 
the Board does not find that the veteran meets the 
requirements for a 60 percent rating for post gastrectomy 
syndrome.  38 C.F.R. § 4.114 Diagnostic Code 7308.



ORDER

Entitlement to a 40 percent rating for post gastrectomy 
syndrome is granted subject to the laws and regulations 
governing the payment of monetary benefits.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

